[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-1296

                         UNITED STATES,

                           Appellee,

                               v.

              LUIS RIVERA-NEWTON, a/k/a “EL MONO”,

                     Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Perez-Gimenez, U.S. District Judge]


                             Before

                     Torruella, Chief Judge,
                Selya and Stahl, Circuit Judges.




     Edgar R. Vega-Pabon on brief for appellant.
     Guillermo Gil, United States Attorney, Jorge E. Vega-
Pacheco, Assistant United States Attorney, and Michelle Morales,
Assistant United States Attorney, on brief for appellee.




                         April 13, 2000
           Per Curiam. Appellant Luis Rivera Newton appeals

from an order of pretrial detention.          We have independently

reviewed        the    decision,    “giving    deference      to    the

determination    of    the   district   court.”   United   States     v.

O’Brien, 895 F.2d 810, 814 (1st Cir. 1990).           Upon careful

review of the sparse record before us and of the judge’s

reasons for ordering detention, we agree with the district

court that detention is warranted here on the grounds that

“no condition or combination of conditions will reasonably

assure the appearance of the person as required and the

safety of any other person and the community.” 18 U.S.C. §

3142(e).     We therefore affirm.

           The presumption under 18 U.S.C. § 3142(e) applies

in this case because appellant is charged in a federal

indictment    with    drug   trafficking   offenses   that    carry    a

maximum penalty in excess of ten years under the Controlled

Substances Act, 21 U.S.C. § 801 et seq.           See United States

v. Dillon, 938 F.2d 1412, 1416 (1st Cir. 1991).              Appellant

has produced evidence to rebut the presumption, including

evidence of family and business ties to Puerto Rico, of no

prior criminal convictions and of compliance with conditions

of pretrial release imposed by the Puerto Rico courts where
appellant’s trial on murder charges has been pending for

almost five years.

            Despite    appellant’s         evidence     to     rebut     the

presumption, the district court properly ruled that the

statutory presumption continues to carry weight. See United

States v. Jessup, 757 F.2d 378, 389 (1st Cir. 1985).                     The

nature    and   circumstances      of      the    offenses     with    which

appellant is charged indicate that appellant was involved in

the type of drug operations that were “at the center of

Congressional concern.” Id. at 387.                 The number of co-

conspirators    and    the    scope   of    the    charged     conspiracy,

involving the establishment of drug distribution points

throughout Puerto Rico, suggest a drug trafficking operation

that     resembles    the    paradigm      underlying    the     statutory

presumption.     The district court’s finding that Rivera has

“ready access to large amounts of cash not derived from a

legitimate source” also suggests involvement in the kind of

lucrative drug operations with which Congress was concerned.

            I. Risk of Flight

            While the statutory presumption weighs in favor of

a finding that Rivera presents a risk of flight, several

factors weigh against such a finding.               The district court

found that Rivera has strong family ties to Puerto Rico and


                                  -3-
he owns a business there.              He has no prior criminal record.

In    the    context    of    the     offenses      charged    in        this    case,

however, these factors do not tip the balance on the risk of

flight issue.          See Palmer-Contreras, 835 F.2d 15, 18 (1 st

Cir.    1987)(affirming         detention      order     where       §    3142(e)’s

presumption applied despite appellants’ strong family ties

and    the    absence    of     any    prior     drug-related         arrests          or

convictions).

              Rivera’s       record     of    reporting       daily       to     local

officials      during    the    almost       five    years    that       he     was    on

release pending trial in the Puerto Rico courts weighs

against a finding of risk of flight.                  However, the district

court found that no action has occurred in the Puerto Rico

case   since     1997    and    that    no    trial    date    has        been      set.

Rivera’s reporting history is no guarantee that he won’t

flee when the trial date draws near.                          Rivera disputes

the district court’s findings that he violated the terms of

his    release    on    local       charges    by     participating            in     the

conspiracy charged and by working at his liquor store.                                 We

need not resolve that issue.                   Even without relying upon

those findings of the district court, the risk of flight

determination,         “while    perhaps       not    inevitable,             seems     a

supportable exercise of [the district court’s] factfinding


                                        -4-
function.” United States v. Patriarca, 948 F.2d 789, 793 (1st

Cir. 1991).

           II. Dangerousness

           The § 3142(e) presumption is based, in part, upon

Congress’ findings that drug traffickers are often engaged

in continuing patterns of criminal activity.                See Palmer-

Contreras, 835 F.2d at 17.            That generalization seems to

apply here, where the charged conspiracy spanned almost ten

years and continued for four years after Rivera’s arrest on

murder charges under Puerto Rico law.            Rivera points to the

fact    that   he   has   no   record    of    criminal    convictions.

However, the indictment charges that his involvement in the

conspiracy began in 1988, when he was only twenty years old.

Therefore, his absence of a criminal record carries less

weight than it would for an older person.

           The district court expressed specific concern about

the danger that Rivera’s release would present to witnesses

who    would   be   testifying    against      him   at    trial.   The

indictment charges that the conspiracy was accomplished by

the use of violence and specifically charges that Rivera

“planned or participated in the kidnaping, torturing and

execution” of four people (at the Cayey Massacre).                  The

magistrate-judge      found    that     most   of    the   government’s


                                  -5-
evidence   against   Rivera   consists    of   statements   of

cooperating witnesses or co-conspirators.       Rivera argues

that this shows that the evidence against him is weak.

However, it also creates a special risk of danger if he is

released: danger of harm to prospective witnesses. Compare

Patriarca, 948 F.2d at 792.         That danger is especially

pronounced here because Rivera is charged with participating

in a conspiracy that regularly used violence to threaten and

intimidate.

           For these reasons, along with others specified by

the district court judge, we agree with the district court

that Rivera’s detention pending trial is warranted on the

grounds of risk of flight and dangerousness.

           The order of pretrial detention is affirmed.




                              -6-